 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, entered into the 24th day of October, 2018, between Vivos Inc
Board of Directors (herein called the “Company”), and Leonard B. Jolliff,
(herein called the “Employee”). This agreement replaces in full the previous
agreement entered into between the Company and the Employee on the 1st day of
September, 2017 and supersedes the agreement contemplated, on July 13, 2018,
which is hereby deemed null and void and fully rescinded.

 

WHEREAS, the Company is engaged in the business of providing isotope-based
cancer treatment to humans and animals. The Employee represents that he is
experienced in various phases of the Company’s business. As such, the Company
desires to engage the Employee and the Employee desires to accept employment
with Vivos Inc. This Agreement shall establish in writing the terms and
conditions of that employment.

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and intending to be legally bound, the parties agree as follows:

 

Section 1. Agreement for Employment. Subject to this Agreement’s terms and
conditions, the Company engages the Employee, and the Employee accepts
employment as an Executive, entitled Chief Financial Officer of Vivos Inc.

 

Section 2. Term. The employment term under this Agreement shall commence with an
effective date of October 24, 2018 and shall expire on December 31, 2019 and
September 30 of subsequent years if this agreement is extended, unless
terminated earlier as set forth in this Agreement. No later than September 30,
2019, the Board shall notify the Employee as to whether the Board intends to
extend the contract term. Such extensions shall be for a term of one year and
require the written consent of the parties under the same terms and conditions
as shall be in effect on the last previous termination date or adjusted based
upon new terms and conditions agreed to by both parties. This Agreement is for
the services of Leonard B. Jolliff, and in the event of his death or physical
incapacity, the Agreement and all payments under this Agreement shall terminate
on the date of the death or disability, with the exceptions of that allowed in
Section 12. The Employee shall be entitled to any bonus earned that will be
pro-rated to the termination date and paid on the regular date for bonus
payments and the granted RSUs would vest on the date of death or declaration of
physical incapacity.

 

Section 3. Termination for Cause. The Company shall have the right to terminate
employment at any time for “cause”. The term cause shall mean:

 

  (a) Conduct on the Employee’s part likely to injure the Company’s business or
reputation;         (b) The Employee’s perpetration of a crime involving
dishonesty or moral turpitude, whether relating to employment or otherwise;    
    (c) Intentional dishonesty of a material nature that relates to the
performance of the Employee’s duties under this Agreement;         (d) Repeated
failure by the Employee to perform duties and obligations as assigned and as set
forth in this Agreement, (but not encompassing illness, physical, or mental
incapacity), or the willful and deliberate breach by Employee of his duty of
care and loyalty to the Company.

 



Page 1 of 5  

 

 

Section 4. Company’s Option to Terminate for Convenience. The Company may
terminate the Employee’s employment, at any time, without cause. In the event of
such termination of employment, with the exception of Paragraphs 10 and 11 of
this agreement, there will be no restrictions or conditions upon the Employee’s
employment in the event of termination by Company. Further, the Company will pay
monthly to the Employee his base salary (no bonus, merit increase or incentive
compensation) for a period of six months. If the termination for convenience is
exercised, the Employee will remain eligible for a pro-rated share of his
current incentive bonus program, payable at the same time as other similarly
situated Employees are paid. In the event of the Employee’s death after the
termination for convenience, the payments will be paid monthly to the
beneficiary named on the Employee’s estate.

 

Section 5. Duties. The Employee shall report to Dr. Michael K. Korenko,
President and Chief Executive Officer of Vivos Inc (herein call the “Employer”).
Except as otherwise agreed, employment by Vivos Inc shall be deemed to be "full
time." Vivos Inc recognizes the fact that Employee may be justified, under some
circumstances, in accepting outside employment and other interests, whether such
is compensated or not, if no conflict with Vivos Inc’s interest is involved.
Employee shall not accept or engage in any activity, business, or employment,
either during or after working hours, that would conflict with Vivos Inc’s
interests or diminish the ability of the employee to render to the company the
full, loyal, and undivided service which is contemplated in his employment by
Vivos Inc.

 

Section 6. Past Due Compensation. The accrued cash compensation totaling
approximately $90,000, less the required tax withholding, of $38,000 shall be
applied to the purchase of shares in the private placement completed as required
by the path forward agreement. The net amount of $52,000 shall be applied as
purchase price in the Private Placement with the Employee being issued
approximately 10,000,000 common shares and 5,000,000 common stock purchase
warrants.

 

Section 7. Base Compensation. The Company shall pay to the Employee as base
compensation; a salary payable at monthly intervals. From effective date, the
employee agrees to an annual salary of $150,000. Effective with this agreement
the employee shall receive an annual salary of $120,000. The remainder of the
employee’s salary shall be deferred and accrued until the Company’s cash balance
exceeds $2,000,000.

 

Section 8. Liability Protection. The Company will ensure that there is
professional legal service provided to protect the Employee from any law suits.
The Company will ensure that the Employee is not held accountable for past
financial liabilities or other historical issues. In the unlikely event that the
company loses a lawsuit the Employee’s liability will be paid for by the
Company.

 

Section 9. Bonus Program.

 

9.1 In consideration for the Employees contribution to the Company for the past
twelve months, the Employee shall be granted a cash bonus of $50,000, which
amount shall be deferred and accrued until the Company’s cash balance exceeds
$2,000,000.

 



Page 2 of 5  

 



 

9.2 The Employee shall be eligible to be issued Restricted Stock Units pursuant
to the 2015 Omnibus Securities and Incentive Plan (the “Plan”) in the beginning
of 2019. Prior to March 31, 2019, the Compensation Committee and Employee agree
in good faith to finalize the vesting terms and optimize the tax treatment of
the performance based RSUs to be granted to Employee and to determine the share
settlement mechanics of vesting RSUs It is contemplated that the RSUs will
reflect approximately one and one-half (1.5%) percent of the common shares
outstanding on an as converted primary basis (as defined in the plan) on the
issue date.

 

9.3 Employee shall receive a stock option grant of 24,360,455 options issued
under the 2015 Omnibus Securities and Incentive Plan This amount represents one
and one-half (1.5%) percent of the common shares outstanding on an as converted
primary basis Further, it is understood that the option term shall be seven (7)
years and that the exercise price of such option shall be equal to the current
fair market value of the common stock of $.014 on the grant date and shall
otherwise meet the requirements of a non-qualified stock option under the 2015
Plan. The options issued hereunder shall be fully vested on the grant date.

 

9.4 Pursuant to Section 1.83 of the Plan, Employee shall tender Common Stock,
including Common Stock issuable in respect of an Award, to satisfy, in whole,
the amount required to be withheld for tax withholding purposes for shares
issued under the Plan.

 

Section 10. Scope of Restrictions. The Employee expressly covenants and agrees
that while employed and during the one year immediately following the effective
date of any employment termination, whether voluntary or involuntary, the
Employee shall observe and be subject to the following restrictions:

 

(a) The Employee will not in any way, directly or indirectly, on the Employee’s
own behalf or on behalf of or in conjunction with any person, partnership, firm
or corporation solicit, entice, hire, employ, or endeavor to employ any of the
Company’s Employees.     (b) The Employee will not divulge to others or use for
the Employee’s own benefit at any time any confidential, proprietary, company
private, or other protected information obtained during the Employee’s
employment relating to the Company’s business and operations or those of its
Member Companies, affiliates or subsidiaries involving strategy, customer lists,
lists of prospective customers, employee lists, number and location of sales
representatives, new proposed, or existing programs and services, prices and
terms, intellectual property and any other confidential or proprietary
information as may exist or be developed from time to time.

 

Section 11. Remedy for Breach. The Employee acknowledges that a violation of any
of the provisions of Section 10 of this Agreement will cause irreparable damage
to the Company, its successors and assigns. The Employee consents that any
violation shall entitle the Company or its successors and assigns, in addition
to any other rights or remedies it, or they, may have, to an immediate
injunction restraining such violation.

 

Section 12. Death. In the event of death of the Employee any earned wages and
the stock options will be included as part of the Employee’s estate. The
beneficiaries of the estate will have the rights to trade the options as the
Employee, including cashless transfer.

 



Page 3 of 5  

 

 

Section 13. Notices. All notices, requests, demands, and other communications
that are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid:

 

  (a) To the Company:       Michael K. Korenko       11316 West Court Street    
  Pasco WA 99301             (a) To the Employee:       Leonard B Jolliff      
206 N 41st Street, Unit 1       Yakima, WA 98901  

 

Section 14. Arbitration. Any dispute or disagreement arising out of this
Agreement or a claimed breach, except that which involves a right to injunctive
relief, shall be resolved by arbitration under the Voluntary Labor Arbitration
Rules of the American Arbitration Association. The arbitrator’s decisions shall
be final and binding upon the parties.

 

Section 15. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of Washington and Delaware.

 

Section 16. Entire Agreement. This Agreement contains the entire agreement among
the parties and there are no agreements, representations, or warranties that are
not set forth. All prior negotiations, agreements, and understandings are
superseded. This Agreement may not be amended or revised except by writing
signed by all parties.

 

Section 17. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the heirs, legal representatives, and successors of the
respective parties, provided however, that this Agreement and all its rights may
not be assigned by any party except by or with the written consent of the other
parties.

 

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when bearing original signatures, shall be deemed
to be a duplicate original.

 



Page 4 of 5  

 

 

IN WITNESS WHEREOF, This Agreement has been executed effective the date stated
on the first page.

 

COMPANY:       The Vivos Inc Board of Directors         BY:  /s/ Carlton M.
Cadwell     Carlton M. Cadwell     Chairman of Vivos Inc Board of Directors    
Chairman of the Compensation Committee         EMPLOYER:           /s/ Michael
K. Korenko     Michael K. Korenko     President and Chief Executive Officer of
Vivos Inc         EMPLOYEE:           /s/ Leonard B. Jolliff     Leonard B.
Jolliff     Chief Financial Officer of Vivos Inc  

 



Page 5 of 5  

 

 